—Order unanimously affirmed without costs. Memorandum: The record supports Family Court’s determination that the children were permanently neglected by respondent, based upon respondent’s failure to plan for their future (see, Social Services Law § 384-b [7] [a]; Matter of Star Leslie W., 63 NY2d 136). Although respondent regularly and actively participated in the services offered by petitioner, she remained unable to address the sexual abuse that led to the removal of the children from her home (see, Matter of Tammy B., 185 AD2d 881, 883, lv denied 81 NY2d 702; Matter of Travis Lee G., 169 AD2d 769, 770). Because she failed to make any progress in overcoming the problems that initially endangered the children and continued to prevent their safe return, the court properly found that respondent was unable to make an adequate plan for her children’s future (see, Matter of Kenneth A., 206 AD2d 602; Matter of Tammy B., supra; Matter of Crystal Q., 173 AD2d 912, lv denied 78 NY2d 855; Matter of Travis Lee G., supra). (Appeal from Order of Onondaga County Family Court, Paris, J. — Terminate Parental Rights.) Present — Green, J. P., Pine, Fallon, Callahan and Doerr, JJ.